1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   CASEY MICHAEL TSCHIDA,                              Case No.: 18-cv-00577-JLS-JLB
12                                     Petitioner,
                                                         REPORT AND
13   v.                                                  RECOMMENDATION FOR
                                                         ORDER GRANTING
14   DANIEL PARAMO, Warden,
                                                         RESPONDENT’S MOTION TO
15                                   Respondent.         DISMISS PETITION FOR WRIT
                                                         OF HABEAS CORPUS
16
17                                                       [ECF No. 9]
18
19         This Report and Recommendation is submitted to United States District Judge Janis
20   L. Sammartino pursuant to 28 U.S.C. § 636(b)(1) and Local Civil Rule HC.2 of the United
21   States District Court for the Southern District of California.
22   I.    INTRODUCTION
23         Petitioner Casey Michael Tschida (“Petitioner”), a state prisoner proceeding pro se,
24   filed a Petition for Writ of Habeas Corpus (“Petition”) pursuant to 28 U.S.C. § 2254
25   challenging the conviction and sentence imposed by the San Diego Superior Court in case
26   number SCE326600. (ECF No. 1 (“Pet.”) at 1.) On June 8, 2018, Respondent Daniel
27   Paramo, Warden (“Respondent”), moved to dismiss the Petition, arguing that the Petition
28   should be dismissed because (1) it is time-barred pursuant to 28 U.S.C. § 2244(d), and,

                                                     1
                                                                               18-cv-00577-JLS-JLB
1    alternatively, (2) the Petition contains unexhausted claims and there is no good cause for
2    Petitioner’s failure to exhaust those claims.         (See ECF No. 9.)    Petitioner filed an
3    opposition, arguing that although his Petition is time-barred on its face, he is entitled to
4    statutory and equitable tolling. (ECF No. 11.) Respondent did not file a reply.
5               After a thorough review of the pleadings and all supporting documents, the Court
6    finds that Petitioner is not entitled to statutory or equitable tolling or a stay pursuant to
7    Rhines v. Weber, 544 U.S. 269 (2005). Accordingly, the Court RECOMMENDS that
8    Respondent’s Motion to Dismiss be GRANTED.
9    II.        BACKGROUND
10              On November 17, 2014, a jury in San Diego Superior Court, in case number
11   SCE326600, convicted Petitioner of first degree murder (Cal. Penal Code § 187(a)) with
12   enhancements for lying in wait (Cal. Penal Code § 190.2(a)(15)) and personally
13   discharging a gun, causing death (Cal. Penal Code § 12022.53(d)). (See ECF Nos. 10-1,
14   10-5 at 2.) On December 22, 2014, Petitioner was sentenced to life in prison without the
15   possibility of parole, plus twenty-five years to life. (Pet. at 2; ECF Nos. 10-1, 10-5 at 8.)
16              On December 29, 2014,1 Petitioner appealed his sentence to the California Court of
17   Appeal, raising four claims.2 (See ECF No. 10-2.) On June 10, 2016, the California Court
18                                                  
19
                1
                   The Court sua sponte takes judicial notice of the docket in People v. Tschida,
20   Case No. D067262, (Cal. Ct. of App.), which reflects an appeal date of December 29, 2014.
21   Courts “may take notice of proceedings in other courts, both within and without the federal
     judicial system, if those proceedings have a direct relation to matters at issue.” Trigueros
22   v. Adams, 658 F.3d 983, 987 (9th Cir. 2011) (citing United States ex rel. Robinson
23   Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.1992)); see also
     Fed. R. Evid. 201.
24
                2
25                On appeal, Petitioner raised the following four claims: (1) the trial court
     committed prejudicial error in violation of the Fourteenth Amendment when it failed to
26   address the lying in wait allegations in the voluntary intoxication instruction; (2) the trial
27   court erred in admitting evidence Petitioner possessed numerous guns unrelated to the
     shooting and other “bad character” evidence in violation of the Fourteenth Amendment;
28   (3) the prosecutor engaged in prejudicial misconduct by conducting improper impeachment
                                                       2
                                                                                  18-cv-00577-JLS-JLB
1    of Appeal affirmed the judgment of the trial court. (See ECF No. 10-5.) Petitioner
2    thereafter filed a petition for review in the California Supreme Court, which was denied
3    without comment on September 21, 2016. (See Pet. at 2-3; ECF Nos. 10-6, 10-7.)
4    Petitioner did not file a petition for a writ of certiorari in the United States Supreme Court.
5    (Pet. at 3.)
6               On or about March 5, 2018, Petitioner filed a petition for writ of habeas corpus in
7    the San Diego Superior Court, in which he raised three previously unexhausted claims.3
8    (See Pet. at 3, 23-39; ECF No. 10-8.) On May 3, 2018, the Superior Court denied the
9    petition. (See ECF No. 10-8 at 11-17.) On May 18, 2018, the California Court of Appeal
10   also denied the petition. (ECF No. 10-9.) Thereafter, on May 29, 2018, Petitioner filed a
11   petition for review in the California Supreme Court. (ECF No. 10-12.) On July 11, 2018,
12   the California Supreme Court denied the petition for review on the merits with regard to
13   Petitioner’s claim of ineffective assistance of trial counsel, citing Harrington v. Richter,
14   562 U.S. 86 (2011) and Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991). (See ECF No. 12;
15   see also Docket, People v. Tschida, Case No. S235907 (Cal.).4)
16              On March 15, 2018, Petitioner filed the instant Petition, in which he raises seven
17   claims, including the four claims he raised on direct appeal and the three claims which were
18   unexhausted at the state level at the time of filing. (See Pet.)
19
                                                    
20
21   of Petitioner, introducing irrelevant, inflammatory evidence, badgering him during cross-
     examination, and asking questions for which there was no evidentiary foundation in
22   violation of the Fourteenth Amendment; and (4) the trial court erred when it failed to hold
23   a Marsden hearing when Petitioner complained his counsel was incompetent in violation
     of the Sixth and Fourteenth Amendments. (See ECF No. 10-2.)
24
                3
25                 In his state habeas petition, Petitioner raised the following claims: (1)
     ineffective assistance of trial counsel; (2) ineffective assistance of appellate counsel; and
26   (3) denial of equal protection. (See ECF No. 10-8.)
27
                4
                The Court sua sponte takes judicial notice of the docket in People v. Tschida,
28   Case No. S235907 (Cal.). See Trigueros, 658 F.3d at 987; Fed. R. Evid. 201.
                                                       3
                                                                                   18-cv-00577-JLS-JLB
1    III.   STANDARD OF REVIEW
2           Section 2254(a) of Title 28 of the United States Code provides the scope of review
3    for federal habeas corpus claims:
4           The Supreme Court, a Justice thereof, a circuit judge, or a district court shall
5           entertain an application for a writ of habeas corpus in [sic] behalf of a person
            in custody pursuant to the judgment of a State court only on the ground that
6           he is in custody in violation of the Constitution or laws or treaties of the United
7           States.
8    28 U.S.C. § 2254(a).
9           In addition, federal habeas corpus claims filed after April 24, 1996, such as those
10   here, are subject to the provisions of the Antiterrorism and Effective Death Penalty Act of
11   1996 (“AEDPA”), codified at 28 U.S.C. § 2254(d). See Lindh v. Murphy, 521 U.S. 320,
12   326-27 (1997) (holding that federal courts reviewing any habeas petition filed in federal
13   court after the April 24, 1996 enactment of AEDPA will apply its provisions). Under
14   AEDPA, a petitioner must overcome a high threshold to obtain relief:
15
            An application for a writ of habeas corpus on behalf of a person in custody
16          pursuant to the judgment of a State court shall not be granted with respect to
17          any claim that was adjudicated on the merits in State court proceedings unless
            the adjudication of the claim—(1) resulted in a decision that was contrary to,
18          or involved an unreasonable application of, clearly established Federal law,
19          as determined by the Supreme Court of the United States; or (2) resulted in a
            decision that was based on an unreasonable determination of the facts in light
20          of the evidence presented in the State court proceeding.
21
22   28 U.S.C. § 2254(d)(1)-(2); see also Harrington, 562 U.S. at 100.

23   IV.    DISCUSSION

24          Respondent moves to dismiss the Petition on the grounds that it is time-barred

25   pursuant to the one-year statute of limitations set forth in 28 U.S.C. § 2254(d). (ECF No.

26   9-1 at 2.) Respondent argues in the alternative that the Petition should be dismissed

27   because Petitioner failed to exhaust three out of his seven claims and is not entitled to a

28

                                                     4
                                                                                    18-cv-00577-JLS-JLB
1    stay. (Id. at 6.) Petitioner counters that he is entitled to statutory and equitable tolling of
2    the statute of limitations.
3          A.     AEDPA’s Statute of Limitations Under 28 U.S.C. § 2244(d)(1)
4                 1.     Legal Standard
5          AEDPA imposes a one-year statute of limitations on all habeas petitions filed by
6    persons in custody pursuant to the judgment of a state court. 28 U.S.C. § 2244(d)(1). The
7    limitations period begins to run from the latest of –
8          (A) the date on which the judgment became final by the conclusion of direct
9          review or the expiration of the time for seeking such review; (B) the date on
           which the impediment to filing an application created by State action in
10         violation of the Constitution or laws of the United States is removed, if the
11         applicant was prevented from filing by such State action; (C) the date on
           which the constitutional right asserted was initially recognized by the
12         Supreme Court, if the right has been newly recognized by the Supreme Court
13         and made retroactively applicable to cases on collateral review; or (D) the date
           on which the factual predicate of the claim or claims presented could have
14         been discovered through the exercise of due diligence.
15   28 U.S.C. § 2244(d)(1)(A)-(D).
16         Once a petitioner is notified that his petition is subject to dismissal based on
17   AEDPA’s one-year limitation period, he bears the burden of demonstrating that the
18   limitation period is sufficiently tolled under statutory and/or equitable principles. Smith v.
19   Duncan, 297 F.3d 809, 814 (9th Cir. 2002), overruled on other grounds by Pace v.
20   Diglielmo, 544 U.S. 408, 418 (2005).
21                2.     Discussion
22                       a.        Section § 2244(d)(1)(A)
23         In order to determine whether a petition is untimely under section 2254(d)(1)(A),
24   the Court must first determine when the state court judgment became final by the
25   conclusion of direct review. See 28 U.S.C. § 2244(d)(1)(A). The period of direct review
26   concludes when the time within which a petitioner can file a petition for a writ of certiorari
27   in the United States Supreme Court expires. Bowen v. Roe, 188 F.3d 1157, 1159 (9th Cir.
28   1999). Under Supreme Court Rule 13, the time to file a petition for writ of certiorari to

                                                     5
                                                                                   18-cv-00577-JLS-JLB
1    review a judgment entered by a state court of last resort expires 90 days after entry of the
2    judgment. Sup. Ct. R. 13; see also Bowen, 188 F.3d at 1159.
3               The California Supreme Court denied Petitioner’s petition for review on September
4    21, 2016. (See Pet. at 2-3; ECF Nos. 10-6, 10-7.) Petitioner did not thereafter file a petition
5    for a writ of certiorari in the United States Supreme Court. (Pet. at 3.) Therefore, the
6    statute of limitations period began to run 90 days later, on December 20, 2016,5 and the
7    limitations period expired under section 2254(d)(1)(A) on December 20, 2017. See 28
8    U.S.C. § 2244(d)(1)(A). The present Petition was filed on March 15, 2018,6 over two
9    months after the limitations period expired. As a result, the Petition is untimely under
10   section 2244(d)(1)(A).
11                                     b.          Section § 2244(d)(1)(B)
12              Petitioner argues that section 2254(d)(1)(B) relating to state-created impediments to
13   filing applies because he was prevented from pursuing federal relief due to his former state-
14   appointed counsel failing to timely notify him of “the conclusion of her representation and
15   State Exhaustion.” (See ECF No. 11 at 4.) However, ineffective assistance of state-
16   appointed counsel does not constitute an “impediment of the state” for purposes of
17   satisfying section 2244(d)(1)(B). See Stewart v. McComber, No. CV 14-01747-DSF
18
19                                                  
20              5
                  See Fed. R. Civ. P. 6(a)(1)(A) (“When the period is stated in days . . . exclude
21   the day of the event that triggers the period[.]”); see also Patterson v. Stewart, 251 F.3d
     1243, 1246 (9th Cir. 2001) (noting the day in which the limitations period begins to run
22   should not be counted).
23
                6
                   Under the “mailbox rule,” a pro se prisoner’s filing of a state or federal habeas
24   petition is deemed filed at the moment the prisoner delivers it to prison authorities for
25   forwarding to the clerk of the court. See Miles v. Prunty, 187 F.3d 1104, 1106 n.2 (9th Cir.
     1999); see also Stillman v. LaMarque, 319 F.3d 1199, 1201 (9th Cir. 2003). Here, the
26   Petition was signed by Petitioner on March 15, 2018. (See Pet. at 21.) The Clerk of Court
27   filed the Petition on March 19, 2018, thus indicating the Petition was delivered to prison
     authorities on or shortly after March 15, 2018. (See id. at 1.) For purposes of the present
28   motion, the Court therefore deems the Petition filed on March 15, 2018.
                                                                     6
                                                                                    18-cv-00577-JLS-JLB
1    (DFM), 2014 WL 2510927, at *2 (C.D. Cal. Apr. 25, 2014) (finding that the acts and/or
2    omissions of a petitioner’s appellate counsel do not constitute “state action” within the
3    meaning of section 2244(d)(1)(B) because petitioner’s counsel “was not acting on behalf
4    of the state” but represented petitioner personally) (citing cases); see also Polk Cnty. v.
5    Dodson, 454 U.S. 312, 321-322 (1981) (holding that “a public defender does not act under
6    color of state law when performing a lawyer’s traditional functions as counsel to a
7    defendant in a criminal proceeding” in the section 1983 context); Lawrence v. Florida, 421
8    F.3d 1221, 126 (11th Cir. 2005) (holding that incompetence by a state-provided attorney
9    that impedes a petitioner’s ability to file on time is not the type of state impediment
10   envisioned in section 2244(d)(1)(B)).          Accordingly, the Court finds that section
11   2254(d)(1)(B) does not apply in this case.
12         As Petitioner does not contend that sections 2254(d)(1)(C) and (D) apply, and the
13   Court sees no basis for their application, the Petition is barred under AEDPA’s one-year
14   statute of limitations unless statutory or equitable tolling applies.
15         B.      Statutory Tolling Under 28 U.S.C. § 2244(d)(2)
16         Section 2244(d)(2) provides for statutory tolling during the time when a “properly
17   filed application for State post-conviction or other collateral review with respect to the
18   pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2). Thus, the “time when a
19   qualifying [state habeas] application is pending shall not be counted toward any period of
20   limitation.” Id. AEDPA’s statute of limitations is not tolled, however, “from the time a
21   final decision is issued on direct state appeal and the time the first state collateral challenge
22   is filed because there is no case ‘pending’ during that interval.” Nino v. Galaza, 183 F.3d
23   1003, 1006 (9th Cir. 1999), overruled on other grounds by Carey v. Saffold, 536 U.S. 214,
24   225 (2002).
25         Moreover, statutory tolling is not available if the first state habeas petition is filed
26   after AEDPA’s one-year limitations period has expired. See Jiminez v. Rice, 276 F. 3d
27   478, 482 (9th Cir. 2001). In other words, a state petition for post-conviction relief that is
28

                                                     7
                                                                                    18-cv-00577-JLS-JLB
1    filed after AEDPA’s one-year statute of limitations has expired does not reinitiate the
2    limitations period. Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003).
3               Here, there is no dispute7 that Petitioner did not file his first state habeas corpus
4    petition until March 5, 2018. (See Pet. at 3; ECF No. 9-1 at 7, 9.) But AEDPA’s one-year
5    statute of limitations had already expired as of December 20, 2017. Thus, Petitioner cannot
6    rely on his state habeas petition to revive the one-year limitations period. See Ferguson,
7    321 F.3d at 823. Based on the foregoing, Petitioner is not entitled to statutory tolling, and
8    the Petition is barred by AEDPA’s one-year statute of limitations unless equitable tolling
9    applies.
10              C.          Equitable Tolling
11              AEDPA’s one-year statute of limitations is subject to equitable tolling in appropriate
12   cases. Holland v. Florida, 560 U.S. 631, 649 (2010). A “petitioner is entitled to equitable
13   tolling only if he shows (1) that he has been pursuing his rights diligently, and (2) that some
14   extraordinary circumstance stood in his way and prevented timely filing.” Id. at 649
15   (quoting Pace, 544 U.S. at 418) (internal quotation marks omitted). “The petitioner must
16   show that ‘the extraordinary circumstances were the cause of his untimeliness and that the
17   extraordinary circumstances made it impossible to file a petition on time.’” Porter v.
18   Ollison, 620 F.3d 952, 959 (9th Cir. 2010) (citing Ramirez v. Yates, 571 F.3d 993, 997 (9th
19   Cir. 2009)). “[T]he threshold necessary to trigger equitable tolling [under AEDPA] is very
20   high, lest the exceptions swallow the rule.” Spitsyn v. Moore, 345 F.3d 796, 799 (9th
21   Cir.2003) (quoting Miranda v. Castro, 292 F.3d 1063, 1066 (9th Cir. 2002)).
22
23
                                                    
24
25          7     Petitioner does not dispute that his first state habeas petition was filed on
     March 5, 2018. (See Pet. at 3, Exh. A at p. 6; ECF No. 11 at 4.) Rather, Petitioner contends
26   that he is entitled to statutory tolling because his counsel’s failure to inform him of her
27   conclusion of representation prevented him from filing on time. This argument is
     inapplicable to statutory tolling. The Court addresses this argument as part of its equitable
28   tolling analysis.
                                                       8
                                                                                     18-cv-00577-JLS-JLB
1          Here, Petitioner contends that an “extraordinary circumstance” stood in the way of
2    him timely filing his federal habeas petition. (ECF No. 11 at 2.) Specifically, Petitioner
3    contends that he was “awaiting [c]ounsel[’]s investigation and notice on whether she would
4    pursue a [w]rit of [habeas] on [his ineffective assistance of trial counsel claim].” (Id.)
5    Petitioner attaches a letter and declaration from his former state-appointed appellate
6    counsel, Rebecca P. Jones (“Ms. Jones”), to his Petition which clarifies what occurred.
7    (See Pet. at 34-37.)
8          In her declaration, Ms. Jones states that she was appointed through Appellate
9    Defenders, Inc. to represent Petitioner on his appeal from his murder conviction. (Pet. at
10   35, ¶ 2.) Ms. Jones subsequently filed a petition for review on behalf of Petitioner in the
11   California Supreme Court after he lost his direct appeal. (Id. at ¶ 3.) Around the time
12   Petitioner’s appeal was ending, “[Petitioner’s] wife approached [Ms. Jones] with a request
13   to investigate [an] ineffective assistance of trial counsel” claim and provided her with the
14   “trial files to do so.” (Id. at ¶ 4.) When the California Supreme Court denied Petitioner’s
15   petition for review, Ms. Jones informed Petitioner of the denial and “told [him] in a letter
16   that [she] was investigating the possible habeas claim and would let him know when [she]
17   decided not to pursue it. [She] also told him that [she] would give him information about
18   filing in federal court once [she] determined that [she] would not file a state habeas for
19   him.” (Id. at 35-36, ¶ 5.) Ms. Jones did some investigation for a state habeas “that did not
20   prove fruitful” in the summer of 2017. (Id. at 36, ¶ 6.) Although Ms. Jones knew
21   Petitioner’s clock was running on his one-year AEDPA statute of limitations, she “did not
22   write him to let him know that [she] was not going to file a state habeas petition and that
23   he then bore responsibility for getting his federal petition filed on time.” (Id. at ¶ 7.)
24         Ms. Jones finally wrote Petitioner a letter on February 20, 2018, after the one-year
25   statute of limitations under AEDPA had expired. (Id. at 37, ¶ 13.) The letter states:
26                I am writing to let you know that I was not able to develop information
27         that would have showed your trial lawyer was incompetent for failing to find
           evidence that you were impaired by cocaine at the time of the shooting. So I
28         will not be filing a state habeas petition for you.
                                                    9
                                                                                   18-cv-00577-JLS-JLB
1                  Unfortunately, while I was trying to figure that out, your deadline to
           file a federal habeas petition passed. That error is 100% my fault, and I am
2
           very sorry. I am sending you the forms for you to file one if you still want to
3          (unfortunately you do not have a right to a free lawyer to do that for you), and
           I am sending you a declaration from me saying that I was incompetent for
4
           failing to tell you that I wasn’t going to file a state habeas petition for you and
5          that your federal deadline was going to come up. You can try to use my
           declaration to explain why your federal petition is not timely.
6
7                If you want to file in federal court, you need to so as quickly as you can.
8          Your original due date was 12/21/2017.

9                The issues you can raise in federal court are limited to issues involving
10         the U.S. constitution. The petition for review that I filed for you explains why
           I thought each of the arguments I made for you involved a violation of the
11         U.S. Constitution. You can copy those arguments into your petition.
12
                  I am very sorry that I placed you in this position. Please feel free to call
13         or write if you want to talk about it more.
14
15   (Pet. at 34.) The declaration provided by Ms. Jones provides substantially the same
16   information as the letter, and also states:
17               Furthermore, my failure to keep [Petitioner] informed was not a matter
18         of mere negligence. I thought about his case from time to time, felt badly
           about not being able to develop a habeas claim for him, then pushed the case
19         away because I didn’t want to deal with it. In my professional view, this
20         behavior constituted gross incompetence.
21   (Pet. at 36-37.)
22         Based on this series of events, Petitioner contends that he “had no idea that he was
23   not expected to wait on counsel.” (ECF No. 11 at 3.) Petitioner concedes that Ms. Jones
24   advised him that the California Supreme Court denied his petition for review, but he “took
25   [c]ounsel’s notice of her investigation for [an ineffective assistance of counsel] writ as that
26   his state remedies were still pending.” (Id.) Once Petitioner received the February 20,
27   2018 letter, he states that he “diligently” began to pursue a federal writ of habeas corpus
28   with the assistance of other inmates, and filed one less than 30 days later. (Id.)

                                                   10
                                                                                   18-cv-00577-JLS-JLB
1          Respondent contends that Ms. Jones had no further duty to Petitioner after her
2    appointment to represent Petitioner on direct appeal in state appellate court concluded, and
3    that Petitioner presents no concrete evidence to suggest he specifically retained Ms. Jones’
4    services for state collateral or federal proceedings. (See ECF No. 9-1 at 10.) Respondent
5    further contends that, even if Petitioner is able to establish that he retained Ms. Jones for
6    purposes of filing a federal habeas petition, he must still establish that her conduct made it
7    impossible for him to file a timely petition. (Id. at 11.) Lastly, Respondent contends that
8    Petitioner has presented no evidence that demonstrates he pursued his rights diligently,
9    asserting that Petitioner “remained idle until Ms. Jones contacted him on February 20,
10   2018.” (Id. at 11.)
11                1.       Extraordinary Circumstance as the Cause of Untimeliness
12         “Attorney negligence, including a miscalculation of a filing deadline, is not a
13   sufficient basis for applying equitable tolling to the § 2244(d)(1) limitation period.” Porter,
14   620 F.3d at 959 (citations omitted); see also Luna v. Kernan, 784 F.3d 640, 646 (9th Cir.
15   2015) (“Courts have held that run-of-the-mill mistakes by one’s lawyer that cause a filing
16   deadline to be missed do not rise to the level of extraordinary circumstances.”). “However,
17   acts or omissions that transcend garden variety negligence and enter the realm of
18   ‘professional misconduct’ may give rise to extraordinary circumstances if the misconduct
19   is sufficiently egregious.” Luna, 784 F.3d at 646 (citing Holland, 560 U.S. at 561; Spitsyn,
20   345 F.3d at 800); see also Porter, 620 F.3d at 959 (“[A]ttorney misconduct that is
21   sufficiently egregious to meet the extraordinary misconduct standard can be a basis for
22   applying equitable tolling.”). The petitioner bears the burden of showing both that this
23   “extraordinary exclusion” should apply to him, and that the “extraordinary circumstances”
24   were the “cause of his untimeliness.” Spitsyn, 345 F.3d at 799. Determining whether
25   equitable tolling is warranted is a “fact-specific inquiry.” Id. (citing Frye v. Hickman, 273
26   F.3d 1144, 1146 (9th Cir. 2001)); see also Holland, 560 U.S. at 650 (emphasizing the need
27   for “flexibility” in exercising the court’s equity powers and recognizing that courts of
28   equity “can and do draw upon decisions made in other similar cases for guidance”).

                                                   11
                                                                                   18-cv-00577-JLS-JLB
1          In Miranda v. Castro, 292 F.3d 1063 (9th Cir. 2002), the Ninth Circuit addressed a
2    similar situation in which the petitioner received a letter from his appointed appellate
3    counsel which stated that “[a]t this point my appointment to represent you is concluded,”
4    and also included information and forms for the prisoner to file a federal habeas corpus
5    petition. Id. at 1066. Unfortunately, rather than informing the petitioner in the letter that
6    his one-year statute of limitations under AEDPA expired on April 23, 2000, counsel
7    informed the petitioner in a likely “typo” that it expired on April 23, 2001. See id.
8    Thereafter, the petitioner did not file his federal habeas petition until December 5, 2000,
9    which at that point was fifty-three days late. See id. at 1064-65. In arguing for equitable
10   tolling, the petitioner contended that “he relied upon the appointed attorney’s advice—
11   which turned out to be erroneous—and that ‘but for that reliance [his] petition would have
12   been filed’ in a timely manner.” Id. at 1066.
13         The Ninth Circuit denied petitioner’s request for equitable tolling, noting that the
14   petitioner “had a right to appointed appellate counsel during the course of his direct
15   review—and thus, as he contends, to the ‘effective assistance’ of that counsel,” but the
16   attorney’s representation of the petitioner in connection with his direct review had already
17   ended when she wrote the letter. Id. at 1067. Thus, although “the attorney generously
18   offered some final thoughts—which apparently included a miscalculated due date, or at
19   least a typo—in a letter after the close of her representation,” those thoughts “pertained not
20   to the direct review for which she was appointed, but to habeas relief, for which she was
21   not;” and the petitioner “had no right to that advice.” Id. at 1067-68. In response to
22   petitioner’s argument that “‘it may be true that appointed counsel has no duty to advise a
23   client regarding the availability of state or federal habeas relief,’ but if a counsel undertakes
24   to offer such advice, ‘it must be accurate,’ the Ninth Circuit stated that its “precedents
25   foreclose this contention.” Id. at 1068. The Ninth Circuit concluded that “because [the
26   petitioner] had no right to the assistance of his appointed appellate counsel regarding post-
27   conviction relief, it follows that he did not have the right to that attorney’s ‘effective’
28   assistance, either.” Id. (citing Miller v. Keeney, 882 F.2d 1428, 1431-32 (9th Cir. 1989)).

                                                    12
                                                                                    18-cv-00577-JLS-JLB
1               Based on the record before the Court, there is no evidence to suggest that Petitioner
2    retained Ms. Jones as counsel past her appointment as appellate counsel through Appellate
3    Defenders, Inc. Although Ms. Jones told Petitioner that she would do some investigation
4    into a possible habeas claim and would give Petitioner information about filing in federal
5    court once she determined that she would not file a state habeas petition, see Pet. at 34-36,
6    nothing suggests that Ms. Jones was retained to file, or even agreed to file, a habeas petition
7    for Petitioner. Because Petitioner did not have the right to the assistance of Ms. Jones
8    regarding post-conviction relief, he was not entitled to her “effective assistance.” See
9    Miranda, 292 F.3d at 1068.8
10              However, even if the Court were to somehow construe Ms. Jones’ offer of assistance
11   as some kind of retainer and if her actions transcended “garden variety negligence,” the
12   Court would still have to conclude that equitable tolling is not applicable here because
13   Petitioner has not demonstrated that Ms. Jones’ failure to communicate with Petitioner was
14   the cause of the untimely petition, or, as discussed further below, that Petitioner diligently
15   pursued his rights. Petitioner does not identify any impediment to filing his federal habeas
16   petition caused by Ms. Jones’ conduct. Petitioner does not claim that he needed something
17   from his case file which Ms. Jones improperly withheld, or that Ms. Jones affirmatively
18   misled petitioner to believe that a timely federal habeas petition had been filed or would
19   soon be filed on his behalf. See Luna, 784 F.3d at 647; Spitsyn, 345 F.3d at 801. Rather,
20                                                  
21
                8
                   Petitioner cites In re Robbins, 18 Cal. 4th 770 (1998) for the proposition that
22   “an attorney appointed on direct appeal includes responsibility for habeas representation
23   and has a duty to investigate factual and legal grounds for filing of a petition for a Writ of
     Habeas Corpus.” (See ECF No. 11 at 3.) However, the case is inapplicable. In re Robbins
24   involved a petitioner who had been convicted and sentenced to death. See In re Robbins,
25   18 Cal. 4th at 779. At the time Robbins was decided, an indigent defendant who was
     sentenced to death was entitled to counsel to prosecute the appeal and appointed counsel’s
26   obligations included a duty to investigate the factual and legal grounds for the filing of a
27   petition for writ of habeas corpus. See Marks v. Super. Ct., 27 Cal. 4th 176, 179 (2002).
     Petitioner is not facing the death penalty, and therefore is not entitled to appointed counsel
28   in collateral proceedings. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987).
                                                       13
                                                                                    18-cv-00577-JLS-JLB
1    Ms. Jones’ declaration and letter indicate that Petitioner had the information he needed to
2    file a federal habeas petition and, in fact, he was able to do so shortly after receiving her
3    letter. (See Pet. at 34-37.) In addition, Ms. Jones never stated (or indicated) that she would
4    file or had filed a federal habeas petition on behalf of Petitioner. (See id.) Thus, Petitioner
5    has not established, as he must, that the “extraordinary circumstances” he puts forth were
6    the cause of his untimeliness.
7                 2.     Diligence Requirement
8          The diligence required for equitable tolling is “reasonable diligence.” Holland, 560
9    U.S. at 653 (quoting Lonchar v. Thomas, 517 U.S. 314, 326 (1996)). “Reasonable
10   diligence requires only ‘the effort that a reasonable person might be expected to deliver
11   under his or her particular circumstances.’” Fue v. Biter, 842 F.3d 650, 654 (9th Cir. 2016)
12   (quoting Doe v. Busby, 661 F.3d 1001, 1015 (9th Cir. 2011)). “To determine if a petitioner
13   has been diligent in pursuing his petition, courts consider the petitioner’s overall level of
14   care and caution in light of his or her particular circumstances.” Busby, 661 F.3d at 1013.
15   “Under some circumstances, communicating with one’s lawyer and relying on the lawyer’s
16   assurances that everything is proceeding apace can suffice to demonstrate diligence.”
17   Luna, 784, F.3d at 649-50 (stating that the petitioner “must show not only that he kept in
18   touch with [his counsel], but also that it was reasonable for him to continue relying on
19   [counsel’s] assurances about the progress of his case.”).
20         Even if the Court were to find that Ms. Jones’ conduct was sufficiently egregious
21   and was the cause of Petitioner’s untimeliness, it “was still necessary that the petitioner act
22   with reasonable diligence.” Porter, 620 F.3d at 959 (citing Spitsyn, 345 F.3d at 802). Here,
23   based on its review of the record, the Court finds that Petitioner has not established that he
24   was reasonably diligent in pursuing his rights. Ms. Jones sent Petitioner a letter after the
25   California Supreme Court denied review on September 21, 2016. (See Pet. at 35-36.)
26   There is no indication that Petitioner reached out to Ms. Jones for approximately seventeen
27   months after receiving this letter. Nothing in the record suggests that Petitioner contacted
28   Ms. Jones between the time of her initial letter and February 20, 2018, when Ms. Jones

                                                   14
                                                                                   18-cv-00577-JLS-JLB
1    sent the second letter to Petitioner stating that she was not able to develop information that
2    would have shown Petitioner’s trial lawyer was incompetent and that she was not filing a
3    state habeas petition on his behalf. (See Pet.; ECF No. 11.)
4               “Complete inactivity in the face of no communication from counsel does not
5    constitute diligence.” Manning v. Epps, 688 F.3d 177, 186 (5th Cir. 2012); cf. Holland,
6    560 U.S. at 653 (finding the district court was incorrect in finding lack of diligence where
7    the petitioner “not only wrote his attorney numerous letters seeking crucial information
8    and providing direction; he also repeatedly contacted the state courts, their clerks, and the
9    Florida State Bar Association in an effort to have [his attorney]—the central impediment
10   to the pursuit of his legal remedy—removed from his case”); Porter, 620 F.3d 962 (noting
11   “it would be possible to find . . . that [the petitioner] acted diligently because he, his mother,
12   and others continually contacted [retained counsel] until it became apparent . . . that neither
13   would be providing further representation”); Busby, 661 F.3d at 1013-15 (finding that the
14   petitioner met the diligence requirement where he retained counsel, “wrote numerous
15   letters and made scores of phone calls from prison to remind his attorney of the deadline,
16   and received assurances from the attorney that the petition would be filed,” and pursued
17   grievances with the state authorities). As Petitioner completely failed to follow up with
18   Ms. Jones, and there is no suggestion that external forces prevented him from doing so,9
19   the Court finds that Petitioner has failed to demonstrate diligence.
20              Based on the foregoing, the Court finds that Petitioner is not entitled to equitable
21   tolling.
22              D.          STAY AND ABEYANCE
23              Petitioner also requests a “stay and abeyance” pursuant to Rhines v. Weber to allow
24   him to exhaust the three claims he did not exhaust before filing the Petition. (See Pet. at
25
                                                    
26
                9
27                 See Miles, 187 F.3d at 1107 (“When external forces, rather than a petitioner’s
     lack of diligence, account for the failure to file a timely claim, equitable tolling of the
28   statute of limitations may be appropriate.”).
                                                       15
                                                                                     18-cv-00577-JLS-JLB
1    19.) As an initial matter, the Court notes that these three claims have now been exhausted.
2    (See ECF No. 12; Docket, People v. Tschida, Case No. S235907 (Cal.).) Regardless,
3    because this Court finds that the Petition was untimely under AEDPA, Petitioner is not
4    entitled to a stay under Rhines. See Rhines, 544 U.S. at 275 (addressing a “timely” but
5    mixed petition); Mena v. Long, 813 F.3d 907, 908 (9th Cir. 2016) (noting that the Supreme
6    Court in Rhines held that “a district court has discretion to stay, rather than dismiss, a
7    timely-filed ‘mixed’ petition for habeas corpus relief” (emphasis added)).
8          Because Petitioner filed his Petition beyond AEDPA’s one-year statute of
9    limitations, and because he was not entitled to statutory or equitable tolling for any of that
10   period, the Court finds that his Petition is barred by the statute of limitations.
11   V.    CONCLUSION
12         For all of the foregoing reasons, IT IS HEREBY RECOMMENDED that the
13   district court issue an Order: (1) approving and adopting this Report and Recommendation,
14   and (2) granting Respondent’s Motion to Dismiss the Petition (ECF No. 9) with prejudice.
15         IT IS ORDERED that no later than December 31, 2018 any party to this action
16   may file written objections with the Court and serve a copy on all parties. The document
17   should be captioned “Objections to Report and Recommendation.”
18         IT IS FURTHER ORDERED that any reply to any objections shall be filed with
19   the district court and served on all parties no later than January 14, 2019 The parties are
20   advised that failure to file objections with the specified time may waive the right to raise
21   those objections on appeal of the Court’s order. See Turner v. Duncan, 158 F.3d 449, 455
22   (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156 (9th Cir. 1991).
23         IT IS SO ORDERED.
24   Dated: December 10, 2018
25
26
27
28

                                                    16
                                                                                   18-cv-00577-JLS-JLB
